                      Case 1:21-mj-00213-ZMF Document 1 Filed 02/09/21 Page 1 of 1
AO 91 (Rev. 11/11) Criminal Complaint



                                        UNITED STATES DISTRICT COURT
                                                                  for the
                                                            District of &ROXPELD

                  United States of America                           )
                             v.                                      )
                  Paul Allard Hodgkins                               )      Case No.
                                                                     )
                                                                     )
                                                                     )
         'DWHRI%LUWK;;;;;;;;                                    )
                          Defendant(s)


                                                  CRIMINAL COMPLAINT
          I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     January 6, 2021              in the county of                              in the
                         LQWKH'LVWULFWRI       &ROXPELD , the defendant(s) violated:

             Code Section                                                     Offense Description


             18 U.S.C. 1512(c)(2), 2 -Obstructing or Impeding Any Official Proceeding and Aiding and
             Abetting;18 U.S.C. 1752 (a)(1), (2)-Knowingly Entering or Remaining in any Restricted Building
             or Grounds Without Lawful Authority and Impeding or Disrupting Official Functions;
             40 U.S.C. 5104(e)(2)-Violent Entry and Disorderly Conduct in Capitol Buildings

         This criminal complaint is based on these facts:
  6HHDWWDFKHGVWDWHPHQWRIIDFWV




         9
         u   Continued on the attached sheet.


                                                                                               Complainant’s signature

                                                                                         Heang Ly, Special Agent
                                                                                               Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3
E\WHOHSKRQH
                                                                                                           2021.02.09
Date:             02/09/2021
                                                                                                           20:55:54 -05'00'
                                                                                                  Judge’s signature

City and state:                         :DVKLQJWRQ'&                          Zia M. Faruqui, U.S. Magistrate Judge
                                                                                               Printed name and title
